Citation Nr: 0105538	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than December 5, 
1997, for a grant of special monthly compensation under 
38 U.S.C.A. § 1114(r)(1) and 38 C.F.R. § 3.350(h).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty during the post Vietnam 
era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that granted special monthly 
compensation under 38 U.S.C.A. § 1114(o) and 38 C.F.R. § 
3.350(e) and entitlement to additional aid and attendance 
allowance under 38 U.S.C.A. § 1114(r)(1) and 38 C.F.R. 
§ 3.350(h), effective from December 5, 1997.  The veteran 
disagreed with the effective date assigned, and this appeal 
ensued.  


FINDINGS OF FACT

1.  Service connection is in effect for multiple service-
connected disabilities, to include multiple sclerosis with 
loss of use of both lower extremities and loss of anal and 
bladder sphincter control; a combined service-connected 
evaluation of 100 percent has been in effect since January 
25, 1991.  

2.  Special monthly compensation under 38 U.S.C.A. § 1114(o) 
and 38 C.F.R. § 3.350(e) based on paraplegia with loss of use 
of both lower legs and loss of anal and bladder sphincter 
control was established, effective from December 5, 1997.  

3.  Additional aid and attendance under 38 U.S.C.A. 
§ 1114(r)(1) and 38 C.F.R. § 3.350(h) on account of 
entitlement under 38 U.S.C.A. § 1114(o) was established, 
effective from December 5, 1997.  

4.  Evidence of loss of anal and bladder sphincter control 
and loss of use of both lower legs was clinically indicated 
as of January 18, 1996.  


CONCLUSION OF LAW

The criteria for an effective date of January 18, 1996, for 
special monthly compensation under 38 U.S.C.A. § 1114(r)(1) 
and 38 C.F.R. § 3.350(h) have been met.  38 U.S.C.A. §§ 1114, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.350, 3.400 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for multiple sclerosis with paraparesis of 
the right arm (major), as well as incontinence of the 
bladder, incontinence of the bowel, paraparesis of the right 
leg, diplopia, and loss of erectile power, all as secondary 
to multiple sclerosis, was established by rating action dated 
in August 1989, effective from November 15, 1988.  
Entitlement to special monthly compensation under 38 U.S.C. 
§ 314(k) (now 38 U.S.C.A. § 1114(k)) and 38 C.F.R. § 3.350(a) 
was granted on account of loss of use of a creative organ, 
effective from November 15, 1988.  

By rating determination dated in July 1991, service 
connection for disability due to multiple sclerosis, to 
include paraparesis of the left arm, paraparesis of the left 
lower extremity, and nystagmus was granted, rated 30 percent, 
30 percent and 10 percent, respectively, from January 25, 
1991.  The RO also increased the ratings for urinary 
incontinence and paraparesis of the right lower extremity to 
40 percent and 30 percent disabling, respectively, from 
January 25, 1991.  A combined disability evaluation of 100 
percent was established for service-connected disability from 
January 25, 1991.  

In a rating decision dated in August 1993, the evaluation of 
paraparesis of the left lower extremity was increased to 40 
percent disabling, effective from November 23, 1993.  
Entitlement to special monthly compensation on account of 
loss of use of one foot was effected from November 23, 1992.  
A claim for special monthly compensation due to the need for 
regular aid and attendance was received on September 9, 1993.  

The veteran was afforded VA examinations for evaluation of 
residuals of multiple sclerosis in May 1993.  On examination 
of the rectum and anus, the veteran stated that he had some 
difficulty in controlling particularly liquid bowel movements 
and related that he required digital stimulation of the 
sphincter to have a bowel movement.  He indicated that his 
bowel movements seemed to be currently controlled with a high 
fiber diet but that he had also had a few accidents.  
Physical examination disclosed moderately good tone of the 
internal sphincter but absolutely no contraction of the 
external sphincter.  He had minimal contraction of the 
gluteus.  The anoscopic examination revealed some small 
internal hemorrhoids.  A diagnosis of fecal incontinence, 
primarily of the external sphincter, questionably secondary 
to multiple sclerosis was rendered.  

On a peripheral nerve examination, it was reported that the 
veteran complained of weakness in his extremities, the left 
side greater than the right.  It was noted that there was 
diffuse paresthesia, primarily in the lower extremities.  He 
complained of pain and hypersensitivity in the legs and soles 
of his feet and indicated that he had been falling a lot.  It 
was noted that there was a history of intermittently severe 
left foot drop.  Examination of the lower extremities 
disclosed 4/5 power in the left lower extremity.  Deep tendon 
reflexes were brisk upon knee jerk.  There was left foot 
drop.  Toes were up going.  The sensory examination revealed 
loss of pinprick and touch of the left leg.  His gait was 
observed to be grossly ataxic; he required a walking cane for 
balance.  An impression was rendered to the effect that the 
appellant was severely disabled from multiple sclerosis and 
required assistance in all of his activities of daily living.  
It was noted that he needed help in virtually all of his 
activities of daily living, as well as adaptive home devices 
and financial aid.  

VA outpatient clinical records dating from 1993 reflect that 
the veteran sought continuing treatment for symptoms 
associated with multiple sclerosis, including increasing 
difficulty walking, incontinence, balance problems and 
falling.  It was recorded in June 1994 that he felt weaker, 
fell from time to time, had urinary urgency, and needed to 
stimulate his rectum to begin evacuation of the bowels.  

An examination for housebound status and need for regular aid 
and attendance was performed by VA in June 1994 indicating 
paraparesis hyperreflexia of the plantar extensors.  It was 
noted that his gait was labored with multiple falls.  It was 
also recorded that there was urinary urgency.  Canes and a 
wheelchair were advised.  

The veteran presented testimony at a personal hearing before 
a hearing officer at the RO in June 1994 to the effect that 
his left lower extremity was very weak and that he could not 
depend on it when engaged in any task.  He said that the left 
leg gave way at times and that he could not lift the left 
foot at the ankle.  He related that he had to wear a brace up 
to his knee on the left leg and had recently been prescribed 
a brace for the right foot.  He said that his ambulation was 
very poor, that he could only walk a very short way before he 
had to stop and rest and that he had to rely on his wife for 
support because he was only able to walk half a block at 
most.  He stated that he fell a great deal when attempting to 
walk, and that there were days when he was unable to ambulate 
at all.  He indicated that he occasionally had to use a wheel 
chair when outside of the home for extended periods.  The 
veteran related that he experienced numbness in the feet and 
in some toes.  He related that there was significant drooping 
of the right foot but that the right lower extremity had not 
progressed to the extent of disability as the left, although 
it was becoming less and less useful.  The veteran indicated 
that he had resisted the use of a wheelchair for 
psychological and emotional reasons.  His wife stated that 
they sometimes had to utilize a four-wheeled dolly to take 
him inside his residence when his symptoms became 
exacerbated.  

The veteran testified that he had to stick to a regimen with 
respect to his bowel movements because if they were not 
satisfactorily evacuated according to schedule, when he had 
to go, he had no control over the bowel movement whatsoever.  
He said that he also did not have any control over his 
bladder.  He related that he could not completely void his 
bladder and had recurrent infections in this regard.  He said 
that he always had to digitally stimulate his rectum to have 
bowel movements.  

In February 1995, pursuant to a hearing officer's 
determination, the RO increased the evaluations for service-
connected paraparesis of the left arm, and paraparesis of the 
left lower extremity, both secondary to multiple sclerosis to 
60 percent and 40 percent disabling, respectively, effective 
from November 23, 1992.  The appellant was also awarded 
special monthly compensation under 38 U.S.C.A. § 1114(l) and 
38 C.F.R. § 3.350(b) on account of being so helpless as to be 
in need of regular aid and attendance, effective from 
November 23, 1992.  

In a VA outpatient clinic record dated January 18, 1996, the 
veteran stated that he now required the use of a wheelchair 
all the time.  In February 1996, he indicated that he had 
experienced several episodes of weakness while trying to walk 
and that he had been using a walker in his home and wearing 
only socks instead of his braces.  He was advised to wear the 
braces and his shoes.  VA outpatient clinical notes dated 
between December 1996 and January 1997 indicate that the 
appellant underwent cystoscopy and direct vision internal 
urethrotomy in December 1996 for urethral stricture.  
Findings included a short bulbar stricture.  He was 
discharged to home on a Foley catheter  

The appellant was hospitalized at a VA facility on December 
5, 1997, for complaints that included increased weakness and 
numbness, primarily on the left side.  On motor examination, 
knee flexion and extension on the left were described as 2 
over 5, and 3 out of 5 on the right.  Knee jerks were 3+, and 
ankle jerks were 2+.  On sensory evaluation, there was 
diminished temperature and pinprick sensation on the left 
side of the body with normal joint position sense.  There was 
normal light touch sensation, and diminished vibration sense, 
bilaterally, greater on the left than on the right.  There 
was no joint position sense in the ankles or knees, 
bilaterally.  It was noted that the veteran was not able to 
walk.  He was begun on medication and was reported to have 
responded very well with better sensation on the left side of 
his body and increased motor facility and strength.  He was 
discharged about a week later on numerous medications with a 
diagnosis of multiple sclerosis exacerbation.  Discharge 
instructions included the use of a walker or wheelchair for 
ambulation, as well as rehabilitation.  

By rating action dated in June 1999, the evaluation for 
multiple sclerosis with loss of use of both lower extremities 
and loss of anal and bladder control was increased to 100 
percent disabling, effective from December 5, 1997.  Special 
monthly compensation based on paralysis of both lower 
extremities together with loss of anal and bladder sphincter 
control and the need for regular aid and attendance was 
granted under 38 U.S.C.A. § 1114(o) and 38 C.F.R. § 3.350(e) 
effective from December 5, 1997.  

The veteran asserts that clinical record demonstrates 
evidence of paraplegia with loss of use of both lower legs 
and loss of anal and bladder sphincter control far earlier 
than the December 5, 1997, date that was established in his 
case for special monthly compensation under 38 U.S.C.A. 
§ 1114(r)(1).  It is contended that an earlier effective date 
is thus warranted.  

Entitlement to benefits provided by 38 U.S.C.A. § 1114(o) is 
met when there is paraplegia of both lower extremities 
together with the loss of anal and bladder sphincter control.  
38 C.F.R. § 3.350(e)(2).  The requirement of loss of anal and 
bladder sphincter control is met even though incontinence has 
been overcome under a strict regimen of rehabilitation of 
bowel and bladder training and other auxiliary measures.  Id.  
The regulations also provide that a veteran receiving the 
maximum rate under 38 U.S.C.A. § 1114(o) or § 1114(p) who is 
in need of regular aid and attendance or a higher level of 
care is entitled to an additional allowance during periods he 
or she is not hospitalized at United States Government 
expense.  38 U.S.C.A. § 1114(r); 38 C.F.R. §§ 3.350(h).  In 
addition, this higher level of aid and attendance allowance 
is payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) 
or § 1114(p), or was based on an independent factual 
determination.  

The determination of the factual need for aid and attendance 
is subject to the criteria of 38 C.F.R. § 3.352(b), which 
provide that the need for a higher level of aid and 
attendance allowance shall be considered to be the need for 
personal health-care services provided on a daily basis in 
the veteran's home by a person who is licensed to provide 
such services or who provides such services under the regular 
supervision of a licensed health-care professional.  Personal 
health-care services include (but are not limited to) such 
services as physical therapy, administration of injections, 
placement of indwelling catheters, and the changing of 
sterile dressings, or like functions which require 
professional health-care training or the regular supervision 
of a trained health-care professional to perform.  A licensed 
health-care professional includes (but is not limited to) a 
doctor of medicine or osteopathy, a registered nurse, a 
licensed practical nurse, or a physical therapist licensed to 
practice by a State or political subdivision thereof.  38 
U.S.C.A. § 1114(r); 38 C.F.R. § 3.352(b)(2).  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  

It is beyond dispute in this case that the veteran has been 
severely disabled for a number of years as a result of his 
service-connected multiple sclerosis and its related 
complications.  The record reflects that he has been awarded 
special monthly compensation under 38 U.S.C.A. § 1114(l) and 
38 C.F.R. § 3.350(b) since November 1992.  On VA examination 
in May 1993, the examiners attested to fecal and urinary 
incontinence, as well as to diminished functioning of the 
lower extremities.  The left leg was noted to be worse than 
the right, and the appellant required a walking cane for 
balance.  However, while the appellant experienced diffuse 
paresthesia in the lower extremities, and complained of 
falling a great deal, as well as pain and hypersensitivity in 
the legs and soles of the feet, he retained motor power of 
4/5 in the left leg with brisk deep tendon reflexes at the 
knee.  Although requiring some assistance in most areas of 
daily living, he was shown to be able to ambulate 
independently with a cane, despite an ataxic gait.  He 
presented testimony at a personal hearing in June 1994 that 
he had been issued braces for both legs but indicated that he 
still managed to ambulate by himself, despite symptoms that 
included weakness, numbness, and foot drop.  The appellant 
stated that he was still capable of performing some household 
chores, including cooking and cleaning, although it took him 
a great deal longer.  He stated that he still resisted the 
use of a wheelchair for psychological and emotional reasons, 
although he had to resort to it or a dolly on occasion when 
there was an exacerbation of his symptomatology.  

The record thus reflects that while bowel and urinary 
incontinence had been noted for a number of years, the first 
clinical indication that the appellant had substantially lost 
the use of his lower extremities due to paralysis was on a VA 
outpatient treatment record dated January 18, 1996.  It was 
recorded at that time that the appellant reported that he 
currently needed a wheelchair all the time.  Prior to that 
date, there is no substantial evidence that would have 
warranted entitlement to special monthly compensation under 
38 U.S.C.A. § 1114(o); 38 C.F.R. 38 C.F.R. § 3.350(e), given 
that the appellant still retained significant motor function 
in his lower extremities.  The initial claim of entitlement 
to special monthly compensation at the R-1 level was made by 
the appellant's representative at the hearing in June 1994 
and reiterated in a memorandum filed with the RO in September 
1995.  The Board is of the opinion, however, that entitlement 
did not arise until the appellant was seen at the VA 
neurology clinic on January 18, 1996.  In these 
circumstances, the effective date of an evaluation and award 
of compensation based on a claim for increase is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In 
these circumstances, January 18, 1996, must be determined to 
be "the date entitlement arose."  However, an effective 
date earlier than January 18, 1996, is not warranted, as the 
criteria for an even earlier effective date are not met.  


ORDER

An effective date of January 18, 1996, for a grant of special 
monthly compensation under 38 U.S.C.A. § 1114(r)(1) and 
38 C.F.R. § 3.350(h), is granted subject to controlling 
regulations governing the payment of monetary awards.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

